United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2354
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Rasheen Murdock

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                            Submitted: March 11, 2020
                              Filed: March 16, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Rasheen Murdock appeals after a jury found him guilty of conspiring to
distribute a mixture or substance containing methamphetamine, aiding and abetting
the distribution of methamphetamine, and witness tampering; and the district court1
sentenced him to a prison term within the advisory range under the United States
Sentencing Guidelines Manual (“Guidelines”). His counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
Murdock’s sentence is substantively unreasonable. In a pro se brief, Murdock raises
several issues related to the pre-trial proceedings, the trial, and sentencing.

       As to Murdock’s challenges to pre-trial proceedings, even if we were to accept
his unsupported assertions that the government presented false evidence to the grand
jury, any errors were rendered harmless by the jury’s guilty verdict. See United States
v. Wilson, 565 F.3d 1059, 1069-70 (8th Cir. 2009) (explaining grand jury proceedings
are afforded strong presumption of regularity; even assuming there were errors in
charging decision resulting from conduct of the prosecution, guilty verdict rendered
those errors harmless). In addition, any issues related to bond are moot in light of
Murdock’s conviction. Cf. United States v. Askia, 893 F.3d 1110, 1122 (8th Cir.
2018), cert. denied, 139 S. Ct. 2705 (2019). To the extent he raises speedy-trial
claims, he waived any argument that his rights under the Speedy Trial Act were
violated by failing to assert those rights prior to trial, see United States v. Jones, 795
F.3d 791, 798 (8th Cir. 2015); and, on plain-error review, we conclude there was no
violation of his Sixth Amendment rights, cf. United States v. Thornberg, 676 F.3d
703, 706 (8th Cir. 2012) (standard of review); United States v. Summage, 575 F.3d
864, 875-76 (8th Cir. 2009) (concluding right to speedy trial under Sixth Amendment
was not violated where government was not primary cause of delay, defendant did not
promptly assert right to speedy trial, and he failed to establish prejudice).

       As to Murdock’s challenges to the trial, we discern no Confrontation Clause
violation, and we conclude the evidence at trial was sufficient to support his


      1
      The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas.

                                           -2-
convictions. See United States v. Birdine, 515 F.3d 842, 844 (8th Cir. 2008)
(standard of review). As to the drug offenses, the evidence showed Murdock
supplied methamphetamine for distribution to others, and he paid two co-conspirators
to deliver methamphetamine for him. See United States v. Williams, 534 F.3d 980,
985 (8th Cir. 2008) (elements of drug conspiracy); see also United States v. Miller,
698 F.3d 699, 703 (8th Cir. 2012) (elements of aiding and abetting distribution of
controlled substance). As to the witness-tampering offense, the evidence showed that
while Murdock was detained on the instant charges, he persuaded a co-conspirator
to write a letter to the government stating Murdock was innocent. See 18 U.S.C.
§ 1512(b)(1) (elements of witness tampering).

      As to the sentencing challenges, Murdock’s assertion he was unable to review
the presentence report is belied by his statements at sentencing. Furthermore, we
discern no error in the district court’s Guidelines calculations, see United States v.
Outlaw, 946 F.3d 1015, 1019 (8th Cir. 2020) (standard of review); and we conclude
Murdock’s sentence is not substantively unreasonable, see United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential
abuse-of-discretion standard and discussing substantive reasonableness).

      To the extent Murdock intended to raise ineffective assistance of counsel
claims on direct appeal, we decline to consider them. See United States v. Ramirez-
Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (ineffective-assistance claims are
usually best litigated in 28 U.S.C. § 2255 proceedings).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues. Accordingly, we affirm, and grant counsel leave to
withdraw.
                      ______________________________




                                         -3-